     Case 2:19-mc-50568-DML ECF No. 5, PageID.29 Filed 07/09/19 Page 1 of 17




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN


UNITED STATES OF AMERICA,)

Plaintiff,)

v.                                                                   Case No.2:19-mc-50568
                                                                     Judge David M. Lawson

CHERYL ROGERS (dba CTC Tax Services)
Defendant)
_________________________________)

 MOTION OF CHERYL ROGERS OF CTC TAX SERVICES PURSUANT TO FED. R.
          CR. PROC. 41(g) FOR RETURN OF SEIZED PROPERTY

        NOW COMES CHERYL ROGERS, by and through her attorney, and for her Motion For

Return of Property, states as follows:


        This is a motion for return of property seized by the United States on April 16, 2019, and

not returned, despite the request of Defendant. This motion is based on the Court’s equitable

jurisdiction, Rule 41(g) of the Federal Rules of Criminal Procedure, all other relevant statutes and

administrative rules and regulations, the attached Brief and Authorities, the Declaration of Cheryl

Rogers (attached) and the attached Exhibits cited herein, and upon any other oral or documentary

evidence which may be adduced at the hearing on this motion.


        WHEREFORE, the Defendant Cheryl Rogers respectfully moves this Court for an order

directing the United States Government and/or the Internal Revenue Services to immediately

release of all the items seized at her offices on April 16, 2019. Alternatively, Defendant Cheryl

Rogers moves this Court to issue an Order directing the United States Government and/or the




                                                 1
   Case 2:19-mc-50568-DML ECF No. 5, PageID.30 Filed 07/09/19 Page 2 of 17




Internal Revenue Services to immediately release copies of the items seized from CTC’s offices

on April 16, 2019.


       Defendant, Cheryl Rogers, FURTHER, moves for any other relief as this Court may deem

just and proper in this case


Dated: July 9, 2019
                                                  Respectfully submitted


                                                  /s/ Adelayo Fawole ______
                                                  Venar Ayar (P72433)
                                                  Adelayo Fawole (5616990)
                                                  Ayar Law Group
                                                  30095 Northwestern Highway, Suite 102
                                                  Farmington Hills, MI 48334
                                                  Phone: (248) 262-3400 Fax: (248) 436-8117
                                                  venar@ayarlawgroup.com
                                                  COUNSEL FOR DEFENDANT




                                              2
Case 2:19-mc-50568-DML ECF No. 5, PageID.31 Filed 07/09/19 Page 3 of 17




                          BRIEF IN SUPPORT OF MOTION


                                     TABLE OF CONTENTS

I.     INTRODUCTION…………………………………………………………                                                                   5



II.    STATEMENT OF FACTS...........................................................................        5

       a. Defendant’s business ……………………………………………………. 5

       b. The search and seizure …………………………………………………                                                        5-6

       c. Defendant needs the seized items back ………………………………….                                              7

       d. The IRS has held the seized items for unreasonable amount of time …… 7-8



III.   LEGAL ARGUMENTS...................................................................................... 8

       a. The District Court may grant Defendant’s Motion to retrieve the Seized Items

           ………………...…....................................................................................... 8-10

       b. Returning the seized items to Defendant would not affect the Government’s Interest

           and      continuing         to     hold        the   items       have      become         unreasonable

           ………………………………………………………………………………. 10-12

       c. The IRS cannot hold the seized items indefinitely …………………………. 12-14

       d. Defendant’s Motion is timely………………………………………………. 14-15

IV.    CONCLUSION AND RELIEF ………………………………………………… 15




                                                      3
    Case 2:19-mc-50568-DML ECF No. 5, PageID.32 Filed 07/09/19 Page 4 of 17




                                          TABLE OF AUTHORITIES
Federal Cases

Application of Mayo, 810 F. Supp. 121, 125 (D. Vt. 1992)

Hunsucker v. Phinney, 497 F.2d 29, 32 (5th Cir. 1974)

Lavin v. United States, 299 F.3d 123

Mora v. United States, 955 F.2d 156, 158 (2d Cir. 1992)

Mr. Lucky Messenger Services Inc. v. United States 587 F2.d 15 (7th Cir. 1978)

Sovereign News Co. United States, 690 F.2d 569

United States v. Bolze (2011 WL 7052800)

United States v. Duncan 918 F.2d 647

United States v. Kramer, No. 1:06-cr-200, 2006 WL 3545026

United States v. Rapp 539 F.2d 1156, 1160-61 (8th Cir. 1976)

United States v. Samp, (Case No. 16-cr-20263)

United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004)

White Fabricating Company v. United States, 903 F.2d 404

Federal Statutes

18 U.S.C. § 983(a)(l)

18 U.S.C. § 983(a)(3)(B)(ii)

Federal Rules

Federal Rules of Criminal Procedure 41(g). ....................................................................

Fed. R. Crim. P. 41(g) advisory committee notes to 1989 amendments




                                                             4
   Case 2:19-mc-50568-DML ECF No. 5, PageID.33 Filed 07/09/19 Page 5 of 17




  CHERYL ROGERS’ BRIEF IN SUPPORT OF MOTION FOR RETURN OF SEIZED
                             PROPERTY


                                       I.     INTRODUCTION


       Pursuant to Federal Rule of Criminal Procedure 4l(g) and 18 U.S.C. § 983(a)(3)(B),

Defendant, Cheryl Rogers, dba CTC Tax Services and/or CC Tax Services (hereinafter referred to

as “CTC”) submits the following brief in support of her motion for the return of all the items seized

from CTC’s office on April 16, 2019.


                                 II.        STATEMENT OF FACTS

       a. Defendant’s business


       Defendant, Cheryl Rogers is a Tax preparer and consultant, doing business as CTC. Ms.

Rogers engages in the lawful business of preparing tax filings for its clients based on the

information provided by the clients. Cheryl Roger is the owner and principal at CTC, and the

company is Ms. Roger’s sole business and source of livelihood.


       b. The Search and Seizure


       On April 16, 2019, the Internal Revenue Service (IRS) agents entered CTC’s office located

at 4635 E. Seven Mile Rd. Detroit MI 48234 with a Search and Seizure Warrant, dated April 15,

2019. The IRS agents searched the premises of CTC and seized the entire contents of the premises

(the seized items).


       The items seized from CTC’s office on April 16, 2019 included:


        i. Client info sheet, sign in sheet, and While You Were Waiting notebook
       ii. CTC Tax Service labels and label checklist for folders
      iii. Lenovo All-in-One desktop computer SN CS01083670

                                                 5
   Case 2:19-mc-50568-DML ECF No. 5, PageID.34 Filed 07/09/19 Page 6 of 17




       iv.   HP All-In-One desktop computer SN 3CR3380GBQ
        v.   HP All-In-One desktop computer SN 8CC6420JPJ
       vi.   Lecko thumb drive
      vii.   Lenovo Notepad SN YD03J1QM
     viii.   EKS thumb drive
       ix.   Employee policy manual, CTC receipt book, insurance correspondence, ATT
             bills, City of Detroit bill, Office supply invoice/packing slips.
       x.    Face-to-face interview doc/attached business celebration; IRS – where to file
             doc; and school district code list
      xi.    Cheryl Rogers’ personal tax returns 2015. Schedule 1040, Schedule A&C
     xii.    Clients files B, C, D, E, J, L (customer’s last names)
    xiii.    Clients files A, B, C, some F (customer’s last names)
     xiv.    Copies of returns, work papers, client information, client files 2015>
      xv.    Copies of returns, work papers, client information, client files 2015
     xvi.    Client files (assorted years 2015-2018)
    xvii.    Spiral notebook – notes, business licensing, W-2s personal, and personal bank
             info
    xviii.   Ref check log 2015, SSN listing 2015, state/federal report 2015, and acct
             disbursements 2015
      xix.   Refund check pick-up log 2017 and loose customer tax docs email 2016
       xx.   Loose 2015 Fed 1040s and loose receipts 2015
      xxi.   Client files
     xxii.   Client files M, N, P, R
    xxiii.   Client files/copies of returns
    xxiv.    Clients files ending with T&S
     xxv.    TPG records, cancelled checks, tax returns, check log, SSN log, client check-in
             log, client W2, and ERO application.
    xxvi.    Loose – mo receipts/off ck, IRS correspondence lose W-2 – Rogers, stickie
             note, and calendar April and May 2019
   xxvii.    Tax car giveaway flier w new client submissions
  xxviii.    TPG check logs, check logs, Civista checks, and Civista check packaging
    xxix.    Sticky notes and CTC Tax Services business cards
     xxx.    Loose IRS correspondences, check log, schedule C business codes, 2016 SSN
             listing, housing application, 2015 refund check, and tax bill.

             (Exhibit A – Inventory of the seized items).

       The items seized from CTC’s office (listed in Exhibit A above) are mostly clients

documents, which Ms. Rogers is required to return to her clients as well as items necessary for Ms.

Rogers to carry on her lawful business. The items that are not documents, among the seized items,

are computers and related devices.




                                                  6
   Case 2:19-mc-50568-DML ECF No. 5, PageID.35 Filed 07/09/19 Page 7 of 17




       c. Defendant needs the seized items back and returning the items would not affect

           any of the IRS’ purported continued interest


       Unavailability of the items has prevented Cheryl from being able to earn her living through

CTC, and this continues to make her daily living difficult. Further, Ms. Rogers’ attorneys require

original copies or other copies of the seized items to conduct their internal review and preparation

of legal advice.


       Returning the original copies or other copies of the seized items to Ms. Rogers would not,

in any way, adversely affect whatever interest the IRS might have in the seized items. This is due

to the fact that the seized items are mostly documents, and the government would not be adversely

affected if they return originals or copies of the seized items. Also, the items that are not

documents, are computers and other devices with contents that could be easily copied by the IRS

without having to retain the original devices.


       d. The IRS has held the seized items for unreasonable amount of time


       In the more than sixty (60) days that the subject items have been seized by the IRS, neither

CTC nor Cheryl Rogers nor anyone associated with the either of them has been charged with an

offense. Also, there is no forfeiture proceedings pending regarding the seized items. However, On

June 25, 2019, Ms. Rogers’ attorneys made good faith efforts to request a return of the seized

items, but the government has failed to respond of return the items to Ms. Rogers. (Exhibit B –

correspondences sent to IRS’ Agent Riedel to demand the seized items).


       Thus, the present motion is needed for Ms. Rogers to be able to conduct her lawful business

and return documents belong to clients to their rightful owners. Also, return of the seized items is



                                                 7
   Case 2:19-mc-50568-DML ECF No. 5, PageID.36 Filed 07/09/19 Page 8 of 17




necessary for Ms. Rogers’ Attorneys to be able to review the items and provide adequate legal

advice to her.


       The present motion is crucial and not pre-mature in view of the facts and circumstances of

the case. Especially considering the amount of difficulties that seizure of the items has caused and

continue to cause Ms. Rogers.


                                     III.   LEGAL ARGUMENTS

       a. Regardless of whether the files were seized by the Government lawfully or

           unlawfully, the District Court may grant Ms. Rogers’ Rule 41(g) Motion to

           retrieve the seized files


       Assuming but not conceding that the government seized the subject seized items legally, a

Rule 41(g) [formerly R. 41(e)] Motion to retrieve the seized files would still avail Ms. Rogers and

provide support for the retrieval.


   Fed Rules Crim Proc R 41(g) provides:


                 “A person aggrieved by an unlawful search and seizure of property or by

                 the deprivation of property may move for the property’s return. The motion

                 must be filed in the district where the property was seized... If it grants the

                 motion, the court must return the property to the movant, but may impose

                 reasonable conditions to protect access to the property and its use in later

                 proceedings.” (Emphasis ours).


       From the clear language of Rule 41 (g) above, cases where the court could order a return

of seized items are not limited only to where the items are seized unlawfully. The court could also


                                                   8
   Case 2:19-mc-50568-DML ECF No. 5, PageID.37 Filed 07/09/19 Page 9 of 17




order a release of seized items/property, in cases where a party, as in Ms. Rogers’ case, moves for

the release of property of which it is deprived of the property. At this point, while Ms. Rogers is

neither admitting nor conceding that the search and seizure conducted by the IRS on April 16,

2019 was lawful, it is Ms. Rogers’ argument that, either way, she is entitled to a retrieval of the

seized items.


       In United States v. Bolze, (2011 WL 7052800) and (2011 U.S. Dist. LEXIS 151731), the

United States District Court for the Eastern District of Tennessee, while discussing Rule 41(g) of

the Federal Rules of Criminal Procedure, held that “…The plain language of the rule reveals that

parties may seek the return of property even when it has been lawfully seized...”


       Generally, a person’s right to seek return of seized documents comes with its complexities.

However, each case is decided based on its facts, items involved, and competing interest of parties.

Citing United States v. Duncan 918 F.2d 647, 654 (6th Cir. 1990), the United States District Court

for the Eastern District of Michigan, in United States v. Samp, (Case 17-mc-50633 (E.D. Mich.

July 12, 2017) or (2017 U.S. Dist. LEXIS 107610), when granting Defendant’s Motion for return

of the seized property, held that, “…Pursuant to Federal Rule of Criminal Procedure 41(g), "a

person aggrieved by an unlawful search and seizure of property or by the deprivation

of property may move for the property's return. However, a defendant's right to the return of

lawfully seized property is subject to any continuing interest the government has in the property."

That continuing interest can take the form of "a criminal or tax investigation in process.". See also,

Sovereign News Co. United States, 690 F.2d 569, 577 (6th Cir. 1982).


       In view of the nature of the items seized in the present case, retuning the seized items to

Ms. Rogers would not affect whatever interest the government might want to claim that it has in


                                                  9
  Case 2:19-mc-50568-DML ECF No. 5, PageID.38 Filed 07/09/19 Page 10 of 17




the items. Ms. Rogers is not, at this time, asking the IRS to stop whatever investigations it might

be doing. She is only asking that original documents and devices or copies of them be returned to

her.


       The IRS seized the items, which include paperwork and 2-3 computers, since more than 2

months (and still counting). Without doubt, this the IRS could reasonably have obtained whatever

information they needed from the items or make copies where applicable.


       The only effect that continued retentions of the items continues to have are the grave

difficulties that Ms. Rogers expressed (in her declaration) that she had been experiencing since the

seizure of the items. Clearly, the paperwork could be copied and files on the computers seized,

could be downloaded and saved on other devices. Thus. any purported continued interest that the

government might want to assert, in this case and at this time, is inequitable and unreasonable.


       b. The Government’s purported continued interests in the seized items can still be

           satisfied even if the seized items are returned to Ms. Rogers. The government’s

           continued retention of the seized items has thus become unreasonable. The court

           can, thus, order a return of the seized items.


       In this case, in as much as Ms. Rogers is not admitting or contending the fact that the

Government has continued interest in retaining the seized files, returning the originals or copies of

the sized files would not in any ways affect the government’s purported continued interest.


       The court, in United States v. Bolze (2011 WL 7052800) and (2011 U.S. Dist. LEXIS

151731), the United States District Court for the Eastern District of Tennessee cited Fed. R. Crim.

P. 41(g) advisory committee notes to 1989 amendments thus:



                                                 10
  Case 2:19-mc-50568-DML ECF No. 5, PageID.39 Filed 07/09/19 Page 11 of 17




       “The Advisory Committee Notes to the rule provide guidance as to when such pretrial

       return of property lawfully in the government's possession would be appropriate:


       ‘No standard is set forth in the rule to govern the determination of whether property should

       be returned to a person aggrieved either by an unlawful seizure or by deprivation of the

       property … reasonableness under all of the circumstances must be the test when a person

       seeks to obtain the return of property. If the United States has a need for the property in an

       investigation or prosecution, its retention of the property generally is reasonable. But, if

       the United States' legitimate interests can be satisfied even if the property is returned,

       continued retention of the property would become unreasonable.” (Emphasis ours).


       The items seized in this case are mostly paperwork and some computer systems used in the

conduct of Ms. Rogers’ lawful business. The government’s interest would not be adversely

affected if it releases copies of the files and originals or copies of the seized items to Ms. Rogers.

Further, as sworn in her declaration, Ms. Rogers needs the files to conduct her lawful business and

for her Attorneys’ review. Thus, it is not only that ordering that the files be released to Ms. Rogers

would not adversely affect whatever continued interests the government might claim to have in

the items, ordering a return of the items would have the effect of balancing the interests of all

parties involved in this Motion. Continued retention of the seized items by the government has

become unreasonable in the circumstance presented in this case.


       By this Motion, Ms. Rogers is not seeking to stop or disrupt the Government’s investigation

or activities; neither would her retrieval of the files affect the government’s purported interest in

the files. Ms. Rogers is basically seeking a retrieval of (originals or copies) the seized items to

allow her counsel to review the items and provide adequate legal advice. In addition, Ms. Rogers


                                                 11
  Case 2:19-mc-50568-DML ECF No. 5, PageID.40 Filed 07/09/19 Page 12 of 17




requires that the items be returned as same are needed for her business which is her sole sources

of income and livelihood. Thus, continued detention of the files is adversely affecting and

disrupting Ms. Rogers’ ability to conduct her lawful business/trade. Alternatively, Ms. Rogers

seeks return of the seized items (mostly clients’ tax filings) for the purpose of returning them to

clients who actually own them and who might need them for their own other purposes.


       Clearly, it would be impossible and unreasonably burdensome for Ms. Rogers to run her

lawful business or for her attorneys to work with her if each of them would have to go to the IRS

office each time work needs to be done on a file or any of the items seized. On the average, Ms.,

Rogers usually works on a range of 15 to 25 different clients a day.


       Further, the seized properties are not houses or weapons or drugs, or some sort of crime

scene materials that are unique and cannot be copied or downloaded by the IRS. They are boxes

of documents and equipment used in the normal course of Ms. Rogers’ business. Therefore,

continued retention of the seized items, in this case, is unreasonable. And there is a need to balance

the interest of parties in this case. More so, while the law allows the government to seize properties,

it does not allow them to seize the propertied indefinitely and to the detriment or unreasonable

deprivation of the owners.


       c. The seized items have to be returned to Defendant because the Government

           cannot just seize the items and retain them indefinitely with no pending forfeiture

           or criminal charge.


       It is noteworthy that to date, no criminal charge has been filed against CTC, Cheryl Rogers,

and/or anyone associated with either of them. No forfeiture proceedings have been commenced

against CTC or Ms. Rogers regarding the seized items. But, the law is clear that where no criminal


                                                  12
   Case 2:19-mc-50568-DML ECF No. 5, PageID.41 Filed 07/09/19 Page 13 of 17




proceedings against the movant are pending or have transpired, and the property has been held for

an unreasonable length of time without the institution of proceedings that would justify the seizure

and retention of the property, the property order to make is a return of the seized items.


        The law sets forth a series of deadlines that apply to both civil and criminal forfeiture

proceedings. Following a seizure, the government has 60 days to either send "written notice to

interested parties" of a "nonjudicial civil forfeiture proceeding," commence "a civil judicial

forfeiture action," or "obtain a criminal indictment containing an allegation that the property is

subject to forfeiture." See 18 U.S.C. § 983(a)(l).


        Congress was quite clear about the appropriate remedy if the government fails to comply

with the statutory deadlines: " The Government shall promptly release the property." 18 U.S.C. §

983(a)(3)(B)(ii) (emphasis added). There then can be no question about the proper resolution of

this case. The government has not complied with the deadlines established by Congress, and thus

must be ordered to return the files to CTC.


        In United States v. Sims, 376 F.3d 705, 708 (7th Cir. 2004), the court held that “Where no

criminal proceedings against the movant are pending or have transpired, a motion for return of

property is treated as a civil equitable proceeding….The proper office of a Rule 41(g) motion is,

before any forfeiture proceedings have been initiated, or before any criminal charges have been

filed, to seek the return of property ... held for an unreasonable length of time without the institution

of proceedings that would justify the seizure and retention of the property.”


        It is beyond argument that when the government seizes property but fails to commence a

forfeiture proceeding in a timely way, a Rule 4l(g) motion is the appropriate means to seek the

return of the property. See Mora v. United States, 955 F.2d 156, 158 (2d Cir. 1992). The availability


                                                   13
  Case 2:19-mc-50568-DML ECF No. 5, PageID.42 Filed 07/09/19 Page 14 of 17




of this procedural mechanism (R 41(g) is not a cosmetic surplusage, but the law’s way of ensuring

that the government does not hold seized property indefinitely without commencing judicial

proceedings.


       In United States v. Kramer, No. 1:06-cr-200, 2006 WL 3545026, at *3-4 (E.D.N.Y. Dec.

8, 2006) the court granted a Rule 41(g) motion on the ground that the government did not comply

with deadlines set by Section 983(a)(3)(B)). Also, in Application of Mayo, 810 F. Supp. 121, 125

(D. Vt. 1992) the court held that "In the absence of a properly commenced forfeiture proceeding,

this Court now orders the return of the seized property." In this case, the government has held the

seized items for well more than 60 days, a period which is clearly unreasonable amount of time,

considering the nature of the items involved. The proper order to make is for the government to

return the items to Ms. Rogers.


       The IRS seized the items properties since April 16, 2019, a period of more than 60 days

without commencing any criminal or civil proceedings against CTC or Ms. Rogers. Ms. Rogers,

thus, has a civil equitable cause of action against the government to retrieve the items or

alternatively, copies of the files and the computers.


       d. Defendant’s Motion is timely and not premature and thus must be granted as

           matter of law, fact, and urgency.


       The government might want to argue that the present motion is premature as no criminal

charges have been filed against CTC or Ms. Rogers yet. This argument would be flawed and cannot

be sustained.


       In White Fabricating Company v. United States, 903 F.2d 404 (6th Cir. 1990), the court

held that a district court can entertain a Rule 41 motion, as in the present, to retrieve seized

                                                 14
  Case 2:19-mc-50568-DML ECF No. 5, PageID.43 Filed 07/09/19 Page 15 of 17




property, even before the government files any criminal charges. Citing Hunsucker v. Phinney,

497 F.2d 29, 32 (5th Cir. 1974); United States v. Rapp 539 F.2d 1156, 1160-61 (8th Cir. 1976); and

Mr. Lucky Messenger Services Inc. v. United States 587 F2.d 15 (7th Cir. 1978), the Sixth Circuit

held that “…The language of the rule may be read implicitly to authorize such motions to be

made in the district court before a criminal prosecution has begun…”




                                       IV.    CONCLUSION


       The Totality of the Circumstances, law, and facts, in this case, weigh in favor of the Court

ordering the Government to return the seized items to Cheryl Rogers (dba CTC Tax Services).


       WHEREFORE, the Defendant Cheryl Rogers respectfully moves this Court for an order

directing the United States Government and/or the Internal Revenue Services to immediately

release of all the items seized at CTC’s offices on April 16, 2019. Alternatively, Defendant Cheryl

Rogers moves this Court to issue an Order directing the United States Government and/or the

Internal Revenue Services to immediately release copies of the items seized from CTC’s offices

on April 16, 2019.


       Defendant, Cheryl Rogers, FURTHER, moves for any other relief as this Court may deem

just and proper in this case




                                                15
  Case 2:19-mc-50568-DML ECF No. 5, PageID.44 Filed 07/09/19 Page 16 of 17




                                          Respectfully submitted
                                          /s/ _Adelayo Fawole_________
                                          Venar Ayar (P72433)
                                          Adelayo Fawole (5616990)
                                          Ayar Law Group
                                          30095 Northwestern Highway, Suite 102
                                          Farmington Hills, MI 48334
                                          Phone: (248) 262-3400 Fax: (248) 436-81
                                          venar@ayarlawgroup.com
July 9, 2019                              COUNSEL FOR DEFENDANT




                                     16
  Case 2:19-mc-50568-DML ECF No. 5, PageID.45 Filed 07/09/19 Page 17 of 17




                                 CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Return of

Seized Property was electronically filed with the Clerk of the Court and counsel for all parties,

through the Court’s CM/ECF filing system on July 9, 2019.



                                                            /s/ Adelayo E. Fawole___
                                                            Adelayo Fawole
                                                            Junior Tax Attorney
                                                            Ayar Law Group
                                                            adelayo@ayarlaw.com




                                               17
